Blanchard, J.
This is an appeal from a judgment entered in the Municipal Court of the city of New York, in favor of the respondent and against the appellant, for the sum of $489.17. The action was brought to recover damages for the destruction of respondent’s property caused by the running away of a horse owned by the appellant, and coming into collision with a show window in the appellant’s store, breaking the plate glass thereof and destroying goods displayed therein. It is conceded that a runaway occurred and that the respondent suffered damage thereby. The only other questions involved in the appeal are the amount of damage done, the vicious propensity of the horse to run' away and the owner’s knowledge of it. These questions were all sharply contested, and the record shows that both sides presented testimony concerning each of them. The evidence on the part- of the respondent is amply sufficient to support the judgment and it must be affirmed, with costs.
Andrews, P. J., and O’Gorman, J., concur.
Judgment affirmed, with costs.